



Exhibit 10.1


SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is made by and between John
Pierantoni (“Employee”) and TrueCar, Inc. (“Company”) (collectively, “Parties”
or individually, a “Party”).


RECITALS


WHEREAS, Employee is employed at-will by the Company;


WHEREAS, Employee signed an At-Will Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement with the Company dated as of
December 2, 2013 (the “Confidentiality Agreement”);


WHEREAS, Employee signed an Employment Agreement with the Company entered into
as of August 18, 2015 (the “Employment Agreement”);


WHEREAS, the Company and Employee have entered into Stock Option Agreements
granted as of the dates indicated in Exhibit A hereto, pursuant to which
Employee was granted the option to purchase shares of the Company’s common stock
(each such grant, an “Option” and together, the “Options”) and have entered into
Restricted Stock Unit Award Agreements granted as of the dates indicated in
Exhibit A hereto, granting Employee the right to receive an award of restricted
stock units (each such award, an “RSU Award” and together, the “RSU Awards”),
each subject to the terms and conditions of the Company’s 2014 Equity Incentive
Plan (the “Plan”), and the terms and conditions of the Stock Option Agreement or
the Restricted Stock Unit Award Agreement, as applicable, related to the award
(collectively with the Plan, “Stock Agreements”);


WHEREAS, Employee’s employment with the Company is expected to terminate
effective March 31, 2019 (the “Planned Termination Date” and Employee’s actual
date of employment termination, the “Termination Date”); and


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees (as defined below), including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company.


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:


COVENANTS


1.    Consideration.    In consideration of Employee’s execution of this
Agreement and Employee’s fulfillment of all of its terms and conditions,
including service through the Planned Termination Date, and provided that
Employee does not revoke the Agreement under Section 6 below, the Company agrees
as follows:


a.    Post-Employment Consulting Services. Conditioned upon Employee’s timely
execution of this Agreement, the Company agrees to retain Employee to perform
services for the Company as a Consultant, in which role he shall provide
consulting services (“Consulting Services”) to the Company as an independent
contractor pursuant to the terms of the Consulting Agreement attached hereto as
Exhibit B (the “Consulting Agreement”). The term during which Employee shall
provide Consulting Services shall hereinafter be referred to as the “Consulting
Term.” Nothing in this Agreement or the Consulting Agreement pertaining to
Employee’s anticipated role as a Consultant shall in any way be construed to
constitute Employee as a continuing agent, officer, employee, or representative
of the Company after the Termination Date, but Employee shall perform the
services under the Consulting Agreement solely as an independent contractor. For
purposes of clarification, there shall be no break of service between the
Termination Date and the commencement of the Consulting Services.


b.    General. Employee acknowledges that without this Agreement, he is
otherwise not entitled to the consideration listed in this Section 1.


2.    Equity. The Parties agree that for purposes of determining the number of
shares of the Company’s common stock that Employee is entitled to purchase from
the Company, pursuant to the exercise of the outstanding Options, or that
Employee has vested in pursuant to the RSU Awards, Employee will have vested in
the number of shares subject to the Options





--------------------------------------------------------------------------------





and the RSU Awards as listed on Exhibit A-1 hereto, provided Employee is
employed through the Planned Termination Date of March 31, 2019. Employee
acknowledges that, as noted in Exhibit A-1, if the actual Termination Date is
different than March 31, 2019, the number of shares subject to the Options that
will have vested as of the actual Termination Date and the number of shares
subject to the RSU Awards that will have vested as of the actual Termination
Date may differ from the numbers shown on Exhibit A-1. In addition, Exhibit A-2
hereto sets forth the number of shares subject to Employee’s Options and RSU
Awards that Employee will vest in through the Consulting Term if the Consulting
Term lasts through March 31, 2020; if the actual date Employee ceases to be a
Service Provider (as defined in the Plan) is different than March 31, 2020, the
number of shares subject to the Options and RSU Awards that will have vested as
of the actual date Employee ceases to be a Service Provider may differ from the
numbers shown on Exhibit A-2. The exercise of Employee’s vested Options, the
shares purchased thereunder and Employee’s RSU Awards shall continue to be
governed by the terms and conditions of the applicable Stock Agreements. For
purposes of clarification, any post-termination exercise period for purposes of
exercising the vested portion of the Options shall not commence until the
termination of the Consulting Term.


3.    Benefits. Employee’s health insurance benefits shall cease on the last day
of the month of his Termination Date, subject to Employee’s right to continue
his health insurance under COBRA. Employee’s participation in all benefits and
incidents of employment, including, but not limited to, the accrual of bonuses,
vacation, and paid time off, will cease as of the Termination Date.


4.    Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, and
the payment of any accrued vacation/paid time off, which shall be timely paid,
and the payment of wages owed through the Termination Date, the Company has paid
or provided all salary, wages, bonuses, premiums, leaves, vacation, housing
allowances, relocation costs, interest, severance, outplacement costs, fees,
reimbursable expenses, commissions, stock, stock options, vesting, and any and
all other benefits and compensation due to Employee.


5.    Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, “Releasees”).
Employee, on his own behalf and on behalf of his respective heirs, family
members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the date Employee signs this Agreement, including,
without limitation:


a.    any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship,
including claims under the Employment Agreement or other agreement with the
Company;


b.    any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;


c.    any and all claims for wrongful discharge of employment; constructive
discharge; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and disability
benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the Immigration Reform and Control Act; the National Labor Relations Act;
the California Family Rights Act; the California Labor Code; the California
Workers’ Compensation Act; the California Fair Employment and Housing Act; the
Unruh Civil Rights Act; the California Equal Pay Law; the California Unfair
Business Practices Act; and the California Worker Adjustment and Retraining
Notification Act;


e.    any and all claims for violation of the federal or any state constitution;





--------------------------------------------------------------------------------







f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and


h.    any and all claims for attorneys’ fees and costs.


Employee agrees that the release set forth in this Section shall be and remain
in effect in all respects as a complete general release as to the matters
released.


Notwithstanding any other provision of this Agreement, this release does not
extend to (i) any obligations incurred under this Agreement; (ii) Employee’s
rights to receive accrued but unpaid base salary wages owed through the
Effective Date; (iii) health, disability or life insurance benefits payable in
accordance with the Company’s employee benefit plans; (iv) any rights with
respect to director and officer indemnification pursuant to the Articles of
Incorporation and/or bylaws of the Company and all written agreements for
indemnification, exculpation of liability or advancement of expenses, in effect
as of the Effective Date between the Company and any of its current or former
directors and officers, as well as any indemnification or contribution rights
afforded to Employee under applicable state or federal law, including without
limitation all such claims arising out of Milbeck v. TrueCar et al. (C.D. Cal.)
and Drulias v. Guthrie et al. (C.D. Cal.), and any subsequently-filed cases
alleging similar claims in any state or federal court; or (v) claims that cannot
be released as a matter of law, including any Protected Activity (as defined
below). Employee represents that he has made no assignment or transfer of any
right, claim, complaint, charge, duty, obligation, demand, cause of action, or
other matter waived or released by this Section.


6.    Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing
and voluntary. Employee agrees that this waiver and release does not apply to
any rights or claims that may arise under the ADEA after the Effective Date of
this Agreement. Employee acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which Employee was
already entitled. Employee further acknowledges that he has been advised by this
writing that: (a) he should consult with an attorney prior to executing this
Agreement; (b) he has twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following his execution of this Agreement
to revoke this Agreement; (d) this Agreement shall not be effective until after
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the twenty-one (21)-day period identified above, Employee
hereby acknowledges that he has freely and voluntarily chosen to waive the time
period allotted for considering this Agreement. Employee acknowledges and
understands that revocation must be accomplished by a written notification to
the person executing this Agreement on the Company’s behalf that is received
prior to the Effective Date. The Parties agree that changes, whether material or
immaterial, do not restart the running of the twenty-one (21)-day period.


7.    California Civil Code Section 1542. Employee acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.


Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect, except as provided in Section 5.


8.    No Pending or Future Lawsuits. Employee represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Releasees. Employee
also represents that he does not intend to bring any claims on his own behalf or
on behalf of any other person or entity against the Company or





--------------------------------------------------------------------------------





any of the other Releasees with respect to the claims herein released.


9.    Confidentiality. Subject to Section 27 governing Protected Activity,
Employee agrees to maintain in complete confidence the existence of this
Agreement, the contents and terms of this Agreement, and the consideration for
this Agreement (hereinafter collectively referred to as “Separation
Information”). Except as required by law, Employee may disclose Separation
Information only to his immediate family members, the Court in any proceedings
to enforce the terms of this Agreement, Employee’s attorney(s), and Employee’s
accountant and any professional tax advisor to the extent that they need to know
the Separation Information in order to provide advice on tax treatment or to
prepare tax returns, and must prevent disclosure of any Separation Information
to all other third parties. Employee agrees that he will not publicize, directly
or indirectly, any Separation Information.


10.    Trade Secrets and Confidential Information/Company Property. Subject to
Section 27 governing Protected Activity, Employee reaffirms and agrees to
observe and abide by the terms of the Confidentiality Agreement, specifically
including the provisions therein regarding nondisclosure of the Company’s trade
secrets and confidential and proprietary information, and nonsolicitation of
Company employees. No later than the Termination Date, Employee will return all
documents and other items provided to Employee by the Company, developed or
obtained by Employee in connection with his employment with the Company, or
otherwise belonging to the Company (with the exception of a copy of the Employee
Handbook and personnel documents specifically relating to Employee).


11.    No Cooperation. Subject to Section 27 governing Protected Activity,
Employee agrees that he will not knowingly encourage, advise, or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against any of the Releasees, unless under a subpoena or other court order to do
so or upon written request from an administrative agency or the legislature or
as related directly to the ADEA waiver in this Agreement. Employee agrees both
to immediately notify the Company upon receipt of any such subpoena or court
order or written request from an administrative agency or the legislature,, and
to furnish, within three (3) business days of its receipt, a copy of such
subpoena or other court order or written request from an administrative agency
or the legislature. If approached by anyone for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Releasees, Employee shall state no
more than that he cannot provide counsel or assistance.


12.    Nondisparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Employee shall direct any inquiries by potential future employers
to the Company’s human resources department.


13.    Breach. In addition to the rights provided in the “Attorneys’ Fees”
section below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement and to obtain damages,
except as provided by law.


14.    No Admission of Liability. Employee understands and acknowledges that
with respect to all claims released herein, this Agreement constitutes a
compromise and settlement of any and all actual or potential disputed claims by
Employee unless such claims were explicitly not released by the release in this
Agreement. No action taken by the Company hereto, either previously or in
connection with this Agreement, shall be deemed or construed to be (a) an
admission of the truth or falsity of any actual or potential claims or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to Employee or to any third party.


15.    Nonsolicitation. Employee agrees that for a period of twelve (12) months
immediately following the Effective Date of this Agreement, Employee shall not
directly or indirectly solicit any of the Company’s employees to leave their
employment at the Company.


16.    Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.


17.    Taxes; Section 409A; Limitations on Payments.


a.    Taxes; Section 409A. Employee agrees and understands that he is
responsible for payment, if any, of personal local, personal state, and/or
personal federal taxes on the payments and any other consideration provided
hereunder by the Company and any penalties or assessments thereon. It is
intended that none of the payments or benefits under this





--------------------------------------------------------------------------------





Agreement will constitute deferred compensation under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), any final regulations
and guidance under that statute, and any applicable state law equivalent, as
each may be amended or promulgated from time to time (together, “Section 409A”),
but rather such payments and benefits will be exempt from, or if not exempt from
will comply with, Section 409A so that none of the payments to be provided under
this Agreement will be subject to the additional tax imposed under Section 409A,
and any ambiguities or ambiguous terms will be interpreted in such manner. Each
payment, installment and benefit payable under this Agreement or otherwise is
intended to constitute a separate payment under Treasury Regulation Section
1.409A- 2(b)(2). Notwithstanding the foregoing, if and to the extent necessary
to avoid subjecting Employee to an additional tax under Section 409A, any
payments or benefits deemed to be separation-related deferred compensation
(within the meaning of Section 409A), whether under this Agreement or any other
arrangement, payable to Employee will be delayed until the date that is six (6)
months and one (1) day following Employee’s separation from service (within the
meaning of Section 409A), except that in the event of Employee’s death, any such
delayed payments will be paid as soon as practicable after the date of
Employee’s death, and in each case all subsequent payments and benefits will be
payable in accordance with the payment schedule applicable to such payment or
benefit. In no event will the Company reimburse Employee for any taxes that may
be imposed on Employee as a result of Section 409A. In no event will Employee
have discretion to determine the taxable year of payment of any
separation-related payments.


b.    Limitation on Payments. In the event that any payment or benefits provided
for in this Agreement or otherwise payable to Employee (i) constitute “parachute
payments” within the meaning of Section 280G of the Code and (ii) but for this
Section 17.b, would be subject to the excise tax imposed by Section 4999 of the
Code, then such payments or benefits will be either:


i.    delivered in full, or


ii.    delivered as to such lesser extent which would result in no portion of
such benefits being subject to excise tax under Section 4999 of the Code,


whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Employee on an after-tax basis, of the greatest amount of
severance or change in control-related or other payments or benefits,
notwithstanding that all or some portion of such payments or benefits may be
taxable under Section 4999 of the Code. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that benefits are delivered to
a lesser extent, reduction will occur in the following order: (i) reduction of
cash payments, which will occur in reverse chronological order such that the
cash payment owed on the latest date following the occurrence of the event
triggering such excise tax will be the first cash payment to be reduced; (ii)
reduction of acceleration of vesting of equity awards, which will occur in the
reverse order of the date of grant for such stock awards (i.e., the vesting of
the most recently granted stock awards will be reduced first); and (iii)
reduction of other benefits paid or provided to the Employee, which will occur
in reverse chronological order such that the benefit owed on the latest date
following the occurrence of the event triggering such excise tax will be the
first benefit to be reduced. If more than one equity award was made to the
Employee on the same date of grant, all such awards will have their acceleration
of vesting reduced pro rata. In no event will Employee have any discretion with
respect to the ordering of payment reductions.


Unless the Company and Employee otherwise agree in writing, any determination
required under this Section 17.b will be made in writing by a nationally
recognized firm of independent public accountants selected by the Company (the
“Accountants”), whose determination will be conclusive and binding upon Employee
and the Company for all purposes. For purposes of making the calculations
required by this Section 17.b, the Accountants may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Employee will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 17.b.


18.    Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through his to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.


19.    No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.







--------------------------------------------------------------------------------





20.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.


21.    Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or affect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.


22.    Entire Agreement. Except as provided in Section 5, this Agreement
represents the entire agreement and understanding between the Company and
Employee concerning the subject matter of this Agreement and Employee’s
employment with and separation from the Company and the events leading thereto
and associated therewith, and supersedes and replaces any and all prior
agreements and understandings concerning the subject matter of this Agreement
and Employee’s relationship with the Company, including, but not limited to, the
Employment Agreement, with the exception of the Confidentiality Agreement (other
than as specified in Section 27) and the Stock Agreements.


23.    No Oral Modification. This Agreement may only be amended in a writing
signed by Employee and an authorized officer of the Company.


24.    Governing Law. This Agreement shall be governed by the laws of the State
of California, without regard for choice/conflict of law provisions. Employee
consents to personal and exclusive jurisdiction and venue in the applicable
state or federal courts in Los Angeles County, California.


25.    Effective Date. Employee understands that this Agreement shall be null
and void if not executed by him within twenty-one (21) days from the date this
Agreement is presented. Each Party has seven (7) days after that Party signs
this Agreement to revoke it. This Agreement will become effective on the eighth
(8th) day after Employee signed this Agreement, so long as it has been signed by
the Parties and has not been revoked by either Party before that date
(“Effective Date”).


26.    Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.


27.    Protected Activity Not Prohibited. Employee understands that nothing in
this Agreement shall in any way limit or prohibit Employee from engaging for a
lawful purpose in any Protected Activity. For purposes of this Agreement,
“Protected Activity” shall mean filing a charge or complaint, or otherwise
communicating, cooperating, or participating with, any state, federal, or other
governmental agency, including the Securities and Exchange Commission, the Equal
Employment Opportunity Commission, and the National Labor Relations Board
(“Government Agencies”). Employee understands that in connection with such
Protected Activity, Employee is permitted to disclose documents or other
information as permitted by law, and without giving notice to, or receiving
authorization from, the Company. Notwithstanding the foregoing, Employee agrees
to take all reasonable precautions to prevent any unauthorized use or disclosure
of any information that may constitute Company confidential information under
the Confidentiality Agreement to any parties other than the Government Agencies.
Employee further understands that “Protected Activity” does not include the
disclosure of any Company attorney-client privileged communications, and that
any such disclosure without the Company’s written consent shall constitute a
material breach of this Agreement. Any language in the Confidentiality Agreement
regarding Employee’s right to engage in Protected Activity that conflicts with,
or is contrary to, this paragraph is superseded by this Agreement. In addition,
pursuant to the Defend Trade Secrets Act of 2016, Employee is notified that an
individual will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made in
confidence to a federal, state, or local government official (directly or
indirectly) or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if (and only if) such
filing is made under seal. In addition, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the individual’s attorney and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.


28.    Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:







--------------------------------------------------------------------------------





(a)    he has read this Agreement;


(b)    he has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel;


(c)    he understands the terms and consequences of this Agreement and of the
releases it contains; and


(d)    he is fully aware of the legal and binding effect of this Agreement.






IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.


AGREED AND ACCEPTED:




John Pierantoni, an individual




Dated: March 20, 2019                /s/ John Pierantoni
John Pierantoni





--------------------------------------------------------------------------------







TRUECAR, INC.




Dated: March 20, 2019                By /s/ Jeff Swart
Jeff Swart
EVP, General Counsel & Secretary







--------------------------------------------------------------------------------





EXHIBIT A-1


EMPLOYEE’S OPTIONS AND RSUs AS OF TERMINATION DATE*


Grant No.
Grant Date
Grant Type
Type
Shares Granted
Option Price
Options Exercised / RSUs Released
Cancelled / Forfeited
Shares Outstanding at 3/31/2019
Exercisable Options / Pending RSU Releases
Total Vested Shares
Total Unvested Shares
ZA2239IS
02/07/2014
ISO
Options
50,510


$9.255
43,218


                -
7,292


7,292


50,510


                -
ZA2239NQ
02/07/2014
NQ
Options
66,156


$9.255
5,000


                -
61,156


61,156


66,156


                -
N1608006
08/11/2016
NQ
Options
72,280


$10.850
                -
                -
72,280


49,692


49,692


22,588


N1706063
06/10/2017
NQ
Options
48,000


$18.910
                -
                -
48,000


4,800


4,800


43,200


N1706014
06/10/2017
NQ
Options
28,368


$18.910
                -
                -
28,368


12,411


12,411


15,957


N1805008
05/12/2018
NQ
Options
23,211


$9.590
                -
                -
23,211


5,319


5,319


17,892


ZA2619IS
05/15/2014
ISO
Options
5,662


$12.810
                -
649


5,013


5,013


5,013


                -
ZA2619NQ
05/15/2014
PSO
Options
69,336


$12.810
                -
7,975


61,361


61,361


61,361


                -
ZA3018OA
05/21/2014
PSU
RSUs
11,260


$ -
9,966


1,294


                -
                -
9,966


                -
ZA3734
03/12/2015
RSU
RSUs
1,195


$ -
1,195


                -
                -
                -
1,195


                -
R1505289
05/28/2015
RSU
RSUs
8,333


$ -
8,333


                -
                -
                -
8,333


                -
R1510012
10/01/2015
RSU
RSUs
22,840


$ -
19,985


                -
2,855


                -
19,985


2,855


R1601021
01/27/2016
RSU
RSUs
10,660


$ -
8,661


                -
1,999


                -
8,661


1,999


R1607006
07/01/2016
RSU
RSUs
31,720


$ -
21,807


                -
9,913


                -
21,807


9,913


R1706014
06/10/2017
RSU
RSUs
4,720


$ -
2,065


                -
2,655


                -
2,065


2,655


R1805632
05/12/2018
RSU
RSUs
19,324


$ -
                -
                -
19,324


                -
                -
19,324


R1805008
05/12/2018
RSU
RSUs
25,455


$ -
4,772


                -
20,683


                -
4,772


20,683


R1806014
06/13/2018
RSU
RSUs
1,506


$ -
1,506


                -
                -
                -
1,506


                -
R181100
11/27/2018
RSU
RSUs
1,087


$ -
272


                -
815


                -
272


815


 
03/15/2019
RSU
RSUs
2,133


$ -
                -
                -
2,133


                -
                -
2,133


 
 
 
 
503,756


 
126,780


9,918


367,058


207,044


333,824


160,014







* This assumes continued service through March 31, 2019 and no further Option
exercises through such date. If the Termination Date is different than March 31,
2019, the number of shares subject to the Options and RSU Awards that will have
vested as of the Termination Date may differ from the numbers shown in this
table. Similarly, if options are exercised on or prior to such date, the shares
outstanding as of such date may differ from the numbers shown in this table.







--------------------------------------------------------------------------------





EXHIBIT A-2


EMPLOYEE’S OPTIONS AND RSUs AS OF THE END OF CONSULTING TERM*


Grant No.
Grant Date
Grant Type
Type
Shares Granted
Option Price
Options Exercised / RSUs Released
Cancelled / Forfeited
Shares Outstanding at 3/31/2020
Exercisable Options / Pending RSU Releases
Total Vested Shares
Total Unvested Shares
ZA2239IS
02/07/2014
ISO
Options
50,510


$9.255
43,218


                -
7,292


7,292


50,510


                -
ZA2239NQ
02/07/2014
NQ
Options
66,156


$9.255
5,000


                -
61,156


61,156


66,156


                -
N1608006
08/11/2016
NQ
Options
72,280


$10.850
                -
                -
72,280


67,762


67,762


4,518


N1706063
06/10/2017
NQ
Options
48,000


$18.910
                -
                -
48,000


14,400


14,400


33,600


N1706014
06/10/2017
NQ
Options
28,368


$18.910
                -
                -
28,368


19,503


19,503


8,865


N1805008
05/12/2018
NQ
Options
23,211


$9.590
                -
                -
23,211


11,121


11,121


12,090


ZA2619IS
05/15/2014
ISO
Options
5,662


$12.810
                -
649


5,013


5,013


5,013


                -
ZA2619NQ
05/15/2014
PSO
Options
69,336


$12.810
                -
7,975


61,361


61,361


61,361


                -
ZA3018OA
05/21/2014
PSU
RSUs
11,260


$ -
9,966


1,294


                -
                -
9,966


                -
ZA3734
03/12/2015
RSU
RSUs
1,195


$ -
1,195


                -
                -
                -
1,195


                -
R1505289
05/28/2015
RSU
RSUs
8,333


$ -
8,333


                -
                -
                -
8,333


                -
R1510012
10/01/2015
RSU
RSUs
22,840


$ -
19,985


                -
                -
2,855


22,840


                -
R1601021
01/27/2016
RSU
RSUs
10,660


$ -
8,661


                -
                -
1,999


10,660


                -
R1607006
07/01/2016
RSU
RSUs
31,720


$ -
21,807


                -
1,983


7,930


29,737


1,983


R1706014
06/10/2017
RSU
RSUs
4,720


$ -
2,065


                -
1,475


1,180


3,245


1,475


R1805632
05/12/2018
RSU
RSUs
19,324


$ -
                -
                -
                -
19,324


19,324


                -
R1805008
05/12/2018
RSU
RSUs
25,455


$ -
4,772


                -
14,319


6,364


11,136


14,319


R1806014
06/13/2018
RSU
RSUs
1,506


$ -
1,506


                -
                -
                -
1,506


                -
R181100
11/27/2018
RSU
RSUs
1,087


$ -
272


                -
                -
815


1,087


                -
 
03/15/2019
RSU
RSUs
2,133


$ -
                -
                -
                -
2,133


2,133


                -
 
 
 
 
503,756


 
126,780


9,918


324,458


290,208


416,988


76,850





* This assumes continued service through March 31, 2020 and no further Option
exercises through such date. If the date Employee ceases to be a Service
Provider is different than March 31, 2020, the number of shares subject to the
Options and RSU Awards that will have vested as of such date may differ from the
numbers shown in this table. Similarly, if options are exercised on or prior to
such date, the shares outstanding as of such date may differ from the numbers
shown in this table.





--------------------------------------------------------------------------------





EXHIBIT B


CONSULTING AGREEMENT























